Citation Nr: 0704240	
Decision Date: 02/09/07    Archive Date: 02/22/07

DOCKET NO.  06-06 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to an increased rating for bilateral hearing 
loss, rated as 20 percent disabling.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel




INTRODUCTION

The veteran served on active duty from November 1942 to 
November 1945.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri. 


FINDING OF FACT

The veteran currently has Level VI hearing in his left ear 
and Level V hearing in his right ear.


CONCLUSION OF LAW

The criteria for a rating in excess of 20 percent for 
bilateral hearing loss are not met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2005); 38 C.F.R. § 4.85, Part 4, Diagnostic Code 
6100 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the claimant's claim, VA has met all 
statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326. 

Prior to the initial adjudication of the claimant's claim, a 
letter dated in September 2004 fully satisfied the duty to 
notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The claimant was aware that it was ultimately the 
claimant's responsibility to give VA any evidence pertaining 
to the claim.  The VCAA letter told the claimant to provide 
any relevant evidence in the claimant's possession.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).

The claimant's pertinent medical records, have been obtained, 
to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  There is no indication in the record that any 
additional evidence, relevant to the issue decided herein, is 
available and not part of the claims file.  The claimant was 
also afforded a VA examination.  38 C.F.R. § 3.159(c)(4).  
The records satisfy 38 C.F.R. § 3.326.

There is no objective evidence indicating that there has been 
a material change in the service-connected bilateral hearing 
loss since the claimant was last examined.  38 C.F.R. 
§ 3.327(a).  The duty to assist does not require that a claim 
be remanded solely because of the passage of time since an 
otherwise adequate VA examination was conducted.  See 
VAOPGCPREC 11-95.  The VA examination report is thorough and 
supported by VA outpatient treatment records.  The 
examination in this case is adequate upon which to base a 
decision.

As there is no indication that any failure on the part of VA 
to provide additional notice of assistance reasonably affects 
the outcome of this case, the Board finds that such failure 
is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Since the RO assigned the 20 percent disability rating at 
issue here for the claimant's service-connected disability 
and the Board has concluded that the preponderance of the 
evidence is against assigning a higher rating, there is no 
question as to an effective date to be assigned, and no 
further notice is needed.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
which is based on average impairment in earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings apply under a particular diagnostic 
code, the higher evaluation is assigned if the disability 
more closely approximates the criteria for the higher rating.  
38 C.F.R. § 4.7.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  The veteran's entire 
history is reviewed when making disability evaluations.  See 
generally, 38 C.F.R. 4.1; Schafrath v. Derwinski, 1 Vet. App. 
589 (1995).

Where entitlement to compensation has already been 
established and increase in disability rating is at issue, 
the present level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Therefore, 
although the Board has thoroughly reviewed all evidence of 
record, the more critical evidence consists of the evidence 
generated during the appeal period.

In evaluating service-connected hearing impairment, 
disability ratings are derived by a mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  See Acevedo-
Escobar v. West, 12 Vet. App. 9, 10 (1998); Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).  The schedule provides 
a table (Table VI) to determine a Roman numeral designation 
(I through XI) for hearing impairment.  Testing for hearing 
loss is conducted by a state-licensed audiologist, including 
a controlled speech discrimination test (Maryland CNC).

The evaluation is based upon a combination of the percent of 
speech discrimination and the puretone threshold average 
which is the sum of the puretone thresholds at 1000, 2000, 
3000 and 4000 Hertz, divided by four.  See 38 C.F.R. § 4.85.  
Table VII in the schedule is used to determine the percentage 
evaluation by combining the Roman numeral designations for 
hearing impairment of each ear, the horizontal rows 
representing the ear having better hearing and the vertical 
columns the ear having the poorer hearing.  The percentage 
evaluation is indicated where the row and column intersect.  
Table VIa is used when the examiner certifies that the use of 
speech discrimination test is not appropriate because of 
language difficulties, inconsistent speech discrimination 
scores, etc., or when indicated under the provisions of 38 
C.F.R. § 4.86.  See 38 C.F.R. § 4.85(c).  Copies of the 
pertinent tables were provided to the veteran in the 
statement of the case.

When the puretone threshold at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels 
or more, the rating specialist will determine the Roman 
numeral designation for hearing impairment from either Table 
VI or Table VIa, whichever results in the higher numeral.  
Each ear will be evaluated separately.  See 38 C.F.R. § 
4.86(a).  When the puretone threshold is 30 decibels or less 
at 1000 Hertz, and 70 decibels or more at 2000 Hertz, the 
rating specialist will determine the Roman numeral 
designation for hearing impairment from either Table VI or 
Table VIa, whichever results in the higher numeral.  That 
numeral will then be elevated to the next higher Roman 
numeral.  See 38 C.F.R. § 4.86(b).

The veteran can attest to factual matters of which he had 
first-hand knowledge, e.g., experiencing pain in service, 
reporting to sick call, being placed on limited duty, and 
undergoing physical therapy.  See Washington v. Nicholson, 19 
Vet. App. 362, 368 (2005).  However, the veteran as a lay 
person has not been shown to be capable of making medical 
conclusions, thus, his statements regarding causation are not 
competent, at least as to the measurable level of hearing 
loss that must be provided by the appropriate testing for VA 
rating purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  In other words, even though the veteran is competent 
to report that he has difficulty hearing, he is not competent 
to state the level of hearing loss at the specific decibel 
levels required for evaluation under the VA Rating Schedule.

On the authorized audiological evaluation in October 2004, 
puretone thresholds, in decibels, were as follows:




HERTZ




1000
2000
3000
4000
RIGHT

25
60
70
80
LEFT

30
65
75
85

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and of 60 percent in the left ear.  
The puretone threshold average in the right ear was 59 
decibels.  The puretone threshold average in the left ear was 
64 decibels.  The examiner stated that the veteran had 
bilateral sloping mild to severe sensorineural hearing loss.  
Speech recognition was fair in the right and poor in the 
left.  

The Board notes that an August 2004 VA audiological report 
was also submitted.  However, the data on that report, which 
appears to be consistent with the other VA audiological 
report, are in graphical format, which the Board cannot 
interpret.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995).  
It does not appear that speech discrimination was tested at 
the time.  See 38 C.F.R. § 4.85(a).  Further, as noted, there 
is the later VA examination report which was reported 
numerically and which was accomplished in accordance with the 
provisions of 38 C.F.R. § 4.85(a).  

Under the rating criteria, the October 2004 audiological 
examination results constitute Level VI hearing on the left 
and Level V hearing on the right.  When combined, the result 
is a 20 percent disability evaluation.  

Further, the Board finds that 38 C.F.R. § 4.86(a) is not for 
application because the puretone threshold at each of the 
four specified frequencies (1000, 2000, 3000, and 4000 Hertz) 
is not 55 decibels or more.  The Board further finds that 38 
C.F.R. § 4.86(b) is not for application as the puretone 
threshold is not 30 decibels or less at 1000 Hertz, and 70 
decibels or more at 2000 Hertz.

The Board is bound in its decision by application of the 
rating schedule to the reported test results.  The 
preponderance of the evidence is against the claim for an 
increased evaluation for the veteran's hearing loss.  Thus, 
the benefit sought on appeal must be denied. 




ORDER

An increased rating for bilateral hearing loss is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


